


110 HR 1829 IH: Student Protection

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1829
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Putnam introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To develop a national system of oversight of States for
		  sexual misconduct in the elementary and secondary school
		  system.
	
	
		1.Short titleThis Act may be cited as the
			 Student Protection
			 Act.
		2.State oversight
			 systems
			(a)Systems
			 requiredFor fiscal year 2010
			 and each fiscal year thereafter, each State shall have in effect laws and
			 policies that, as determined by the Secretary of Education, ensure the
			 following:
				(1)Whenever an
			 individual who is an educator has reason to believe that an incident has
			 occurred in which an educator has committed an act of sexual misconduct against
			 a student, the individual makes a report of that incident to the State as
			 quickly as practicable, and within 48 hours whenever possible, and the
			 individual is disciplined if the individual fails to do so.
				(2)The State has a
			 single, statewide commission for receiving all reports made under paragraph
			 (1).
				(3)The commission
			 required by paragraph (2)—
					(A)has policies for
			 investigating and reporting such incidents; and
					(B)has a toll-free
			 number that can be used anonymously to make reports under paragraph (1).
					(4)Each incident with
			 respect to which a report is made under paragraph (1) is investigated by
			 individuals who have received training in investigating such incidents.
				(5)Whenever an
			 educator is punished in any manner for an incident described in paragraph (1),
			 the details of the educator, the punishment, and the incident are provided to
			 the Secretary of Education.
				(b)NoncomplianceIf
			 a State does not comply with subsection (a) for a fiscal year, the Secretary of
			 Education may reduce by up to 5 percent the amounts the State would otherwise
			 be allocated or awarded, or both, under the Elementary and Secondary Education
			 Act of 1965. Amounts not allocated or awarded to a State for failure to comply
			 with subsection (a) shall be allocated or awarded (as the case may be) to
			 States that do comply with subsection (a).
			3.National
			 databaseThe Secretary of
			 Education shall maintain a national database of incidents that have occurred in
			 which an educator has committed an act of sexual misconduct against a student.
			 The database shall include, at a minimum, every detail provided by a State
			 under section 2, and shall be available to the public.
		4.ReportThe Secretary of Education shall, on an
			 annual basis, submit to Congress a report on the activities carried out under
			 this Act. The report shall identify each State that is in compliance, and each
			 State that is not in compliance, with section 2(a).
		5.DefinitionsIn this Act:
			(1)The term
			 educator means any individual who works for a State educational
			 agency, local educational agency, or public school.
			(2)The term act
			 of sexual misconduct means any sexual offense, sexual assault, sexual
			 overture, or sexual communication.
			
